MEMORANDUM **
Arnulfo Ruvalcaba Lizardi, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion when it concluded that the evidence was not material because it related to the health of Lizardi’s mother, who was neither a lawful permanent resident nor a United States citizen. See 8 U.S.C. § 1229b(b)(l)(D) (requiring that to be eligible for cancellation of removal, an alien who has not been admitted lawfully for permanent residence must establish, among other factors, “that removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence.”). We are therefore unable to conclude that the denial of the motion was “arbitrary, irrational or contrary to law.” Singh, 295 F.3d at 1039.
Petitioner’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.